               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:05-cr-00211-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                         ORDER
                                )
JOYCE KAY GODWIN,               )
                                )
                   Defendant.   )
_______________________________ )

        THIS MATTER is before the Court on the Defendant’s “Expedited

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)” [Doc.

172].

        The Defendant seeks a compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) in light of her chronic health conditions and the ongoing

COVID-19 pandemic. While she admits that she has not yet exhausted all

of her administrative remedies, she argues that the Court should waive such

requirement in light of the high risk that she could be infected. [See Doc.

172 at 2-3].1



1 In May 2020, the Defendant moved for compassionate release in Criminal Case No.
1:17-cr-00008-MR-WCM-1. That motion was denied without prejudice to the Defendant
pursuing administrative remedies with the BOP. [See Crim. Case No. 1:17-cr-00008-MR-
WCM-1, Doc. 29].


     Case 1:05-cr-00211-MR-WCM Document 173 Filed 07/20/20 Page 1 of 6
      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).2




2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for

                                           2



     Case 1:05-cr-00211-MR-WCM Document 173 Filed 07/20/20 Page 2 of 6
          While some courts have waived the exhaustion requirement for

compassionate release motion in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.3 The Court went on to state as follows:

               Given BOP's shared desire for a safe and healthy
               prison environment, we conclude that strict
               compliance with § 3582(c)(1)(A)'s exhaustion
               requirement takes on added—and critical—
               importance. And given the Attorney General's

reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

3Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp).

                                          3



     Case 1:05-cr-00211-MR-WCM Document 173 Filed 07/20/20 Page 3 of 6
           directive that BOP prioritize the use of its various
           statutory authorities to grant home confinement for
           inmates seeking transfer in connection with the
           ongoing COVID-19 pandemic, we anticipate that the
           statutory requirement will be speedily dispatched in
           cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.

Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Carver, -- F. Supp. 3d --, 2020 WL

1604968, at *1 (E.D. Wash. Apr. 1, 2020); United States v. Clark, No. 17-85-

SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v.

Oliver, No. JKB-16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020);

United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900,

                                     4



    Case 1:05-cr-00211-MR-WCM Document 173 Filed 07/20/20 Page 4 of 6
at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Cohen, No. 19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24,

2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

at *3 (D. Conn. Mar. 19, 2020). The Court agrees with Raia and the cases

cited above and therefore joins these courts in holding that the mere

existence of the COVID-19 pandemic and the Defendant’s potential

susceptibility to that illness due to pre-existing health conditions does not

render the exhaustion of administrative remedies futile.

      Here, the Defendant admits that she has not yet fully exhausted her

administrative remedies. As such, the Court cannot grant the requested

relief. Accordingly, the Defendant’s motion for a sentence reduction under

18 U.S.C. § 3582(c)(1)(A) is denied without prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Expedited

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)” [Doc.

172] is DENIED. Such denial is WITHOUT PREJUDICE to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf.




                                      5



     Case 1:05-cr-00211-MR-WCM Document 173 Filed 07/20/20 Page 5 of 6
IT IS SO ORDERED.

                    Signed: July 20, 2020




                                    6



Case 1:05-cr-00211-MR-WCM Document 173 Filed 07/20/20 Page 6 of 6
